              Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 1 of 19




 1   Elizabeth D. Tate AZ Bar No. 032659
 2   Elizabeth D. Tate Attorney at Law
     2953 N. 48th Street
 3   Phoenix, AZ 85016
 4   Telephone (602) 670-4653
     Fax (480) 935-3746
 5
     Attorney for Plaintiff Renee Ivchenko
 6
 7
 8
 9               IN THE UNITED STATES DISTRICT COURT FOR THE
10
                                   DISTRICT OF ARIZONA
11
12   Renee Ivchenko, a married individual.    ) Case No.: 2:19cv5834 PHX ROS
                                              )
13                    Plaintiff,              ) SECOND AMENDED COMPLAINT
14                                            )
     vs.                                      ) JURY TRIAL DEMANDED
15
                                              )
16                                            )
17
     City of Scottsdale, a municipal          )
     corporation;                             )
18   Officer Brandon Treglown, in his         )
19   individual capacity                      )
     Officer Sean Charles. Ryan, in his       )
20   individual                               )
21   capacity,                                )
     Officer Thomas Michael . Dearing, in his
22
     individual capacity,
23   Maricopa County, a governmental entity,
24   Sheriff Paul Penzone, in his official and
     individual capacities,
25                           Defendants.
26
27
28




                                             -1-
                Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 2 of 19




 1         COMES NOW, Plaintiff Renee Ivchenko, by and through her attorney of
 2
     record, Elizabeth Tate, and hereby submits her First Amended Complaint against
 3
 4   Defendants, and each of them, and alleges as follows:
 5
     ///
 6
     ///
 7
 8
     ///

 9
                                  NATURE OF THE ACTION
10
11         1.    This is an action brought by Plaintiff for compensatory, injunctive, and
12
     declaratory relief and damages against the City of Scottdale and its Police
13
14   Officers Brandon Treglown, S. Ryan and T. Dearing., and Maricopa County and
15   Sheriff Paul Penzone. Plaintiff’s Fourth Amendment and Fourteenth Amendment
16
     rights under the U.S. Constitution were violated by these individual officers and
17
18   individuals and and the City of Scottsdale , through 42 U.S.C. Section §1983 to
19
     act pursuant to a policy to fail to train its officers in dealing with disabled citizens.
20
21   The City of Scottdale violated the Americans with Disabilities Act, 42 U.S.C. §
22
     12132 and the Rehabilitation Act when it arrested Plaintiff for her disability and
23
24   failed to accommodate it. Maricopa County and Sheriff Paul Penzone violated 42

25   U.S.C. Section §1983 including Plaintiff’s rights under the Fourth Amendment
26
     when jail employees collected an unauthorized DNA sample from Plaintiff
27
28   pursuant to an unconstitutional policy.



                                                -2-
                Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 3 of 19




 1                        PARTIES, JURISDICTION AND VENUE
 2
           2.    At all times relevant hereto to this action, Plaintiff, Renee Ivchenko,
 3
 4   was a married woman living in Phoenix, Arizona with her husband, Andrew
 5
     Ivchenko. Renee Ivchenko suffers from the disability of alcoholism and seizures
 6
 7   that affects her major life activities of thinking and concentration.
 8         3.    Upon information and belief, always relevant hereto this action,
 9
     Defendant, Officer Brandon Treglown (hereinafter “Treglown”), was a resident of
10
11   Phoenix, Arizona and engaged in a policy of unlawful arrest without probable
12
     cause.
13
14         4.    Upon information and belief, always relevant hereto this action,
15
     Defendant, Officer S. Ryan (hereinafter “Ryan”), was a resident of Arizona and
16
17
     engaged in a policy of unlawful arrest without probable cause.

18         5.    Upon information and belief, always relevant hereto this action,
19
     Defendant, Officer T. Dearing (hereinafter “Dearing”), was a resident of Arizona
20
21   and engaged in a policy of unlawful arrest without probable cause.
22
           6.     Upon information and belief, always relevant hereto this action, the
23
24   Defendant, City of Scottsdale, is a municipal corporation that has a Police
25   Department established for serving and protecting residents of Scottsdale. City of
26
     Scottsdale is liable for the actions of its police officers, Defendants Treglown,
27
28   Ryan and Dearing, who violated Mrs. Ivchenko’s Fourth and Fourteenth



                                               -3-
                Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 4 of 19




 1   Amendment rights.       The Defendant Officers were inadequately trained in
 2
     affording citizens with disabilities their rights and effectuating proper arrests. City
 3
 4   of Scottsdale has a wide policy of failing to train its officers in these areas,
 5
     including a failure to train the named officer Defendants. City of Scottsdale also
 6
 7   has a duty under the Americans with Disabilities Act and Rehabilitation Act as a
 8   public establishment to make its services available to people with disabilities and
 9
     to make reasonable accommodations for such persons. City of Scottsdale
10
11   receives financial assistance or funding from federal government programs.
12
           7.    Upon information and belief, always relevant to this action, Maricopa         Formatted: Indent: Left: 0.5", No bullets or numbering
13
14         County is a governmental entity that operates the Maricopa County Jail.
15
           Sheriff Penzone is an elected official, county officer and chief policy maker
16
17
           for the Maricopa County Jail. Maricopa County is responsible for Sheriff

18         Penzone’s jail policies.
19
           8.    Upon information and belief, always relevant hereto this action,
20
21         Sheriff Paul Penzone is a law enforcement officer elected by the citizens of
22
           Maricopa County in 2016. Sheriff Penzone is a former sergeant in the
23
24         Phoenix Police Department. Sheriff Penzone is sued in his official and
25         individual capacities.      Sheriff Penzone is responsible for the Maricopa
26
           County’s jail policy of collecting DNA without probable cause and in
27
28         violation of Arizona law.



                                               -4-
              Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 5 of 19




 1   ///
 2
     ///
 3
 4   //
 5
                               FACTUAL BACKGROUND
 6
 7         9.7. On April 21, 2018, Renee Ivchenko was severely intoxicated in her
 8   home while her husband, Andrew Ivchenko, was making dinner. Mrs. Ivchenko
 9
     suffers from alcoholism. Mr. Ivchenko discovered Mrs. Ivchenko’s vodka and
10
11   poured it down the kitchen drain. Upset, Mrs. Ivchenko called 911 to make a
12
     report of domestic violence. The Defendant police officers arrived along with
13
14   their supervisor, Sergeant P. Michael (hereinafter “Sergeant Michael”). These
15
     police officers knew that Mrs. Ivchenko suffers from alcoholism having had four
16
17
     other interactions with her during the preceding 10 months.

18         10.8. The Defendant police officers soon determined that Mrs. Ivchenko’s
19
     call for domestic violence was baseless. Mr. Ivchenko explained to Sergeant
20
21   Michael Mrs. Ivchenko’s dire condition and high seizure risk and history, that she
22
     had not harmed him and asked him to exercise protective custody under A.R.S. §
23
24   36-2026 to take Mrs. Ivchenko to a hospital or a detox facility. Mr. Ivchenko
25   suggested Community Bridges in Mesa. Mr. Ivchenko explained to the officers
26
     that the police department had invoked this statutory provision before with Mrs.
27
28   Ivchenko. Sergeant Michael seemed unfamiliar with the process and made it



                                            -5-
              Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 6 of 19




 1   clear that he was not pleased with having to deal with Mrs. Ivchenko again. Mr.
 2
     Ivchenko is a licensed attorney in Arizona, and implored the officers not to turn
 3
 4   Mrs. Ivchenko’s medical condition and health crisis into a criminal matter.
 5
          11.9. Instead of invoking the involuntary commitment procedure, Officer
 6
 7   Treglown, a rookie officer, began lecturing Mrs. Ivchenko asking her whether she
 8   has a “drinking issue”.    Due to her disability, Mrs. Ivchenko was unable to
 9
     respond appropriately or comprehend his instructions. With no evidence of a
10
11   crime being committed, the Defendant Officers then instructed Mr. Ivchenko to
12
     leave his home which he did not want to do as someone needed to care for Mrs.
13
14   Ivchenko due to her physical and mental condition. Reluctantly, Mr. Ivchenko
15
     prepared to leave the home. Mrs. Ivchenko then calmly asked permission of the
16
17
     Defendant Officers to say goodbye to Mr. Ivchenko. Rather than permit Mrs.

18   Ivchenko’s simple request, Officer Treglown denied the request and continuously
19
     agitated Mrs. Ivchenko, at one point aggressively claiming, “This is our property
20
21   now.” The situation was peaceful and fully under control until Mrs. Ivchenko
22
     attempted to shake the officers’ hand. Officer Treglown refused her handshake
23
24   and pushed Mrs. Ivchenko, who immediately protested. Officer Treglown, who
25   became increasingly incensed by Mrs. Ivchenko’s confusion and questioning, lost
26
     his composure, telling Mrs. Ivchenko, “Don’t argue with me!”        Because Mrs.
27
28   Ivchenko could not respond appropriately, Officer Treglown became infuriated



                                             -6-
               Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 7 of 19




 1   and pushed Mrs. Ivchenko a second time.           Mrs. Ivchenko asked Officer
 2
     Treglown, “How can you push me around like that?” Seeing the circumstances,
 3
 4   Sergeant Michael and the other Defendant officers made no attempt to rein
 5
     Officer Treglown in. Officer Treglown then asked for assistance from Defendant
 6
 7   Ryan who stated, “We can’t keep coming out here.”
 8          12.10.    The Defendant Officers and Sergeant Michael did nothing to
 9
     take into account or otherwise accommodate Mrs. Ivchenko’s disability. Rather,
10
11   they continued to agitate Mrs. Ivchenko and enflame the situation. Mrs. Ivchenko
12
     became even more agitated and berated Officer Treglown. Officer Treglown flew
13
14   into a rage and screamed in response telling her, “Calm down!” and then tried to
15
     detain Mrs. Ivchenko rather than keep his distance and de-escalate the situation.
16
17
     As Mrs. Ivchenko attempted to move away from Officer Treglown, a towering, out

18   of control, screaming, armed man who had already struck her twice, Officer
19
     Treglown falsely asserted that Mrs. Ivchenko had assaulted him. Mrs. Ivchenko
20
21   retorted, “You calm down.” Officer Treglown grabbed Mrs. Ivchenko by the right
22
     arm.    Officer Ryan grabbed Mrs. Ivchenko by the left arm.      Officer Dearing
23
24   guarded the door so that no one could enter or exit. The officers then handcuffed
25   Mrs. Ivchenko.     Once handcuffed, Mrs. Ivchenko immediately asked the
26
     Defendant officers why they were arresting her and denied pushing Officer
27
28   Treglown. Mrs. Ivchenko continually pleaded for help. None of the Defendant



                                            -7-
              Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 8 of 19




 1   officers or Sergeant Michael assisted Mrs. Ivchenko and Mr. Ivchenko stood by
 2
     helpless to do anything. The Defendant officers led Mrs. Ivchenko out of her
 3
 4   home in her bare feet and placed her in a squad car and took her to the Maricopa
 5
     County Jail. There she was booked and charged with aggravated assault on a
 6
 7   peace officer along with two other misdemeanors that were never charged.
 8        13.11.      On the way to the jail, Mrs. Ivchenko experienced blackouts
 9
     and lost recollection of the events that transpired that led to her arrest. The
10
11   Defendant officers, oblivious to Mrs. Ivchenko’s dire physical and mental
12
     condition, ignored her pleas and calmly listened to background music.        Mrs.
13
14   Ivchenko spent the night in the Maricopa County Jail, cold and without socks or
15
     shoes, and feared for her life while suffering from dangerous alcohol withdrawal
16
17
     symptoms that had led to seizures in the past. Mrs. Ivchenko was released from

18   the jail early the following morning after her arraignment. With the weight of the
19
     Defendants Ryan and Dearing supporting Defendant Treglown’s false assertions
20
21   against her, Mrs. Ivchenko had no choice but to enter into a Felony Pretrial
22
     Intervention Program on May 15, 2018.           Defendants Ryan and Dearing
23
24   complicatedly agreed with Defendant Treglown’s lie that Mrs. Ivchenko had
25   assaulted him. Mrs. Ivchenko retained counsel. Ultimately, the charge against
26
     Mrs. Ivchenko was dismissed by prosecution motion on September 25, 2018.
27
28




                                            -8-
                 Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 9 of 19




 1         14.    Upon booking Mrs. Ivchenko in the Maricopa County Jail, jail staff     Formatted: Indent: Left: 0.5", No bullets or numbering

 2
           used a cheek swab to take a sample of Mrs. Ivchenko’s DNA. Jail staff
 3
 4         acted pursuant to policy implemented by Defendant Sheriff Penzone and
 5
           Maricopa County in violation of state law and the Fourth Amendment.
 6
 7         A.R.S. § 13-610 provides that the taking of a DNA sample applies only to
 8         those convicted of any felony or those arrested for enumerated felonies,
 9
           inter alia, sex crimes, burglary and listed violent offenses. Mrs. Ivchenko
10
11         had no felony convictions, nor was she arrested for such listed offenses.
12
           Aware that the law had been broken, Mrs. Ivchenko retained counsel who
13
14         had her DNA sample expunged. The court order dated January 10, 2019
15
           required each agency and law enforcement office having Mrs. Ivchenko’s
16
17
           DNA sample to file a sworn affidavit with the Clerk of Court, and her

18         attorney, to the effect that the DNA sample or specimen, or DNA records or
19
           reports, have been expunged. Defendants Sheriff Penzone and Maricopa
20
21         County appear to have ignored the court order.
22
     ///
23
     ///
24
     ///
25
26
27    (42. U.S.C. § 1983 - Unlawful Arrest, Excessive Force, Failure to Intervene
     and Conspiracy in violation of the Fourth and Fourteenth Amendments) As
28        to City of Scottsdale, and Defendants Treglown, Ryan and Dearing



                                            -9-
                  Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 10 of 19




 1
 2          15.12.      Plaintiff   incorporates   by   this   reference   each   allegation
 3   previously made in this Complaint, as if fully set forth herein.
 4
            16.13.      The individual Defendants to this claim, always relevant hereto,
 5
 6   were acting under the color of state law in their capacities as City of Scottsdale
 7
     police officers and their acts and omissions were conducted within the scope of
 8
 9   their official duties or employment.
10
            17.14.      At the time of the complained of events, Plaintiff had a clear
11
12   constitutional right under the Fourth Amendment to be secure in her home

13   without unreasonable interference with privacy within her home by the Defendant
14
     police officers.
15
16          18.15.      Plaintiff also had a clear constitutional right under the
17
     Fourteenth Amendment to be free from unlawful arrest and the use of excessive
18
19   force and be afforded due process.
20          19.16.      Defendants knew or should have known these rights at the time
21
     of the complained of conduct as they were clearly established at the time.
22
23          20.17.      Defendants’ arrest of Mrs. Ivchenko without probable cause, as
24
     described herein, was objectively unreasonable considering the facts and
25
26   circumstances confronting them and violated the Fourth Amendment rights of
27
     Plaintiff.
28




                                               -10-
              Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 11 of 19




 1         21.18.      Defendants’ actions to arrest Plaintiff, as described herein,
 2
     were also malicious and/or involved reckless, callous, and deliberate indifference
 3
 4   to Plaintiff’s federally protected rights. The Defendants’ provocation of Plaintiff
 5
     who had a right to be left alone peacefully in her home shocks the conscience
 6
 7   and violated Plaintiff’s Fourth and Fourteenth Amendment rights.
 8         22.19.      The individual Defendants refused to use peaceful mechanisms
 9
     in dealing with Plaintiff and instead isolated Plaintiff from her private source of
10
11   aid. As a result of the Defendant police officers’ actions, Plaintiff felt trapped and
12
     severely fearful of the Defendant police officers and became increasingly
13
14   despondent about the situation.
15
           23.20.      Defendant Treglown further escalated the situation by twice
16
17
     pushing Plaintiff without reason and then falsely claimed Plaintiff had assaulted

18   him. The Defendants Ryan and Dearing, knowing no assault had occurred, had
19
     a duty to intervene when Defendant Treglown violated Plaintiff’s constitutional
20
21   rights, failed to intervene and assisted Defendant Treglown in arresting Plaintiff
22
     without probable cause.
23
24         24.21.      Defendant police officers engaged in a conspiracy to deprive
25   Plaintiff of her constitutional rights by manipulating Plaintiff’s disability so that
26
     they could affect an arrest, positioned themselves so that their body cameras
27
28




                                              -11-
              Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 12 of 19




 1   would likely not record any incident with Plaintiff, and filing a false and misleading
 2
     police report alleging a felony assault against Plaintiff.
 3
 4         25.22.       Defendants failed to take reasonable steps to protect Plaintiff
 5
     from unlawful arrest and the use of excessive force despite being able to do so
 6
 7   and therefore each are liable for the injuries and damages resulting from the
 8   unreasonable and conscience shocking arrest by each Defendant.
 9
           26.23.       The acts and/or omissions of the Defendants were the moving
10
11   forces behind Plaintiff’s injuries.
12
           27.24.       As a direct and proximate result of Defendants’ unlawful
13
14   conduct, Plaintiff suffered emotional injuries, and other damages and losses as
15
     described herein entitling her to compensatory and special damages in amounts
16
17
     to be determined at trial. As further result of the Defendants’ unlawful conduct,

18   Plaintiff is entitled to general damages in amounts to be established at trial.
19
           28.25.       In addition to compensatory, economic, consequential and
20
21   special damages, Plaintiff is entitled to punitive damages against Defendants
22
     Treglown, Ryan and Dearing under 42. U.S.C. § 1983, in that the Officer
23
24   Defendants acted maliciously, willfully or with reckless or wanton disregard of the
25   constitutional rights of Plaintiff.
26
27
28




                                               -12-
              Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 13 of 19




 1         (Violation of 42 U.S.C.S. § 12132, the Rehabilitation Act and Failure to
 2
                                    Train) as to City of Scottsdale
 3
 4
 5
           29.26.       Plaintiff   incorporates   by   this   reference   each   allegation
 6
 7   previously made in this Complaint, as if fully set forth herein.
 8         30.27.       Plaintiff was a qualified individual with a disability to wit:
 9
     alcoholism and a history of seizures who was subjected to disability
10
11   discrimination by City of Scottsdale’s police officers, Treglown, Ryan and Dearing
12
     who had tired of assisting Plaintiff because she is an alcoholic.              City of
13
14   Scottsdale’s officers could have made the reasonable accommodations of
15
     permitting Plaintiff to stay in her home with her husband after she made a
16
17
     baseless 911 call and/or invoking an involuntary commitment as requested by

18   her husband. Rather than assisting Plaintiff in her dire physical and mental state,
19
     the Defendant City of Scottsdale’s officers completely lost their composure and
20
21   arrested Plaintiff without probable cause.          This resulted in Plaintiff being
22
     transported to the Maricopa County Jail with hardened criminals and limited
23
24   medical support, which placed Plaintiff’s life in jeopardy from an alcohol
25   withdrawal seizure or other health issue. The Defendant City of Scottsdale’s
26
     officers’ actions were malicious and/or involved reckless, callous, and deliberate
27
28   indifference to Plaintiff’s federally protected rights.



                                                -13-
              Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 14 of 19




 1         31.28.       Defendant City of Scottsdale’s officers wrongfully arrested
 2
     Plaintiff because of her disability not because she had committed any crimes.
 3
 4   Prior to the arrest, Defendant City of Scottsdale’s officers failed to accommodate
 5
     Plaintiff’s disability, in that the officers had both the time and opportunity to
 6
 7   evaluate the situation and apply the accommodations suggested by Mr.
 8   Ivchenko,      while   de-escalating   matters   rather   than    enflaming    them,
 9
     communicating reasonably with Mrs. Ivchenko, or calling for specialized help
10
11   from officers trained to interact with someone with Mrs. Ivchenko’s disability.
12
     Once arrested, Defendant City of Scottsdale’s officers failed to accommodate
13
14   Plaintiff’s disability by permitting her to blackout with a severe, life-threatening
15
     blood alcohol content (BAC) of around 0.30% and ignoring the obvious need for
16
17
     medical treatment, by allowing her to remain in her home with her husband who

18   could monitor her condition and/or involuntarily committing her to a hospital or
19
     detoxification center.
20
21         32.29.       Because the Defendant Officers and their supervisor Sergeant
22
     Michael knew or should have known of Plaintiff’s disability and did not reasonably
23
24   accommodate her, the City of Scottsdale is liable.
25         33.30.       Defendant City of Scottsdale failed to properly train their police
26
     officers for peaceful encounters with disabled persons, and such failure resulted
27
28   in discrimination against Plaintiff. Defendant City of Scottsdale failed to properly



                                              -14-
               Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 15 of 19




 1   train its police officers to recognize symptoms of disabilities, and failed to modify
 2
     its police policies, practices, and procedures to prevent discriminatory treatment
 3
 4   of the disabled.
 5
           34.31.        The City of Scottdale is a public entity charged with the
 6
 7   responsibly under Title II of the Americans with Disabilities Act and the
 8   Rehabilitation Act to comply with public anti-discrimination laws, and to properly
 9
     train the Defendant police officers to reasonably accommodate the Plaintiff’s
10
11   disability.
12
13
14          (Violation 42 U.S.C. § 1983 - Unreasonable Search and Seizure) As to
15
                        Defendant’s Maricopa County and Sheriff Penzone)
16
17
18         35.     Plaintiff incorporates by this reference each allegation previously
19
     made in this Complaint, as if fully set forth herein.
20
21         36.     Defendants Maricopa County and Sheriff Penzone acted on a policy
22
     of collecting DNA samples from arrestees in situations not warranted by Arizona
23
24   law. Once DNA is collected Defendants Maricopa County and Sheriff Penzone
25   are under no legal obligation to destroy such samples and place the burden to
26
     expunge the DNA samples on each individual citizen. The illegal collection of
27
28   Plaintiff’s DNA sample is calculated to violate Plaintiff’s rights and the rights of



                                              -15-
               Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 16 of 19




 1   others under Arizona law and the U.S. Constitution under the Fourth and
 2
     Fourteenth Amendment.
 3
 4          37.      The individual Defendant Sheriff Penzone, party to this claim and
 5
     always relevant hereto, was acting under the color of state law in his capacities
 6
 7   as an officer of Maricopa County and his acts and omissions were conducted
 8   within the scope of his official duties or employment.
 9
            38.      At the time of the complained of events, Plaintiff had a clear
10
11   constitutional right under the Fourth Amendment to be free from unlawful search
12
     and seizure of her DNA.
13
14          39.      Defendants Maricopa County and Sheriff Penzone knew or should
15
     have known these rights at the time of the complained of conduct as they were
16
17
     clearly established at the time.

18          40.      Defendants’ collection of Plaintiff’s DNA sample without probable
19
     cause, as described herein, was objectively unreasonable considering the facts
20
21   and circumstances confronting them and violated the Fourth Amendment rights
22
     of Plaintiff.
23
24          41.      Defendant Penzone’s actions to collect Plaintiff’s DNA, as described
25   herein, was malicious and/or involved reckless, callous, and deliberate
26
     indifference to Plaintiff’s federally protected rights. The Defendants violation of
27
28




                                               -16-
              Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 17 of 19




 1   Plaintiff’s right to DNA privacy shocks the conscience and violated Plaintiff’s
 2
     Fourth and Fourteenth Amendment rights.
 3
 4         42.    Defendant Penzone is an official policy maker of Maricopa County
 5
     who ordered the policy of collecting DNA samples in violation of Arizona law.
 6
 7   The Defendants knew that Plaintiff had no felony convictions and had only been
 8   arrested for a minor assault on a peace officer, not for any statutorily enumerated
 9
     offense that warrants a DNA taking under Arizona law.
10
11         43.    Defendants failed to take reasonable steps to protect Plaintiff from
12
     unlawful search and seizure of her DNA and therefore each are liable for the
13
14   injuries and damages resulting in the unreasonable and conscience shocking
15
     DNA collection by each Defendant.
16
17
           44.    The acts and/or omissions of the Defendants were the moving forces

18   behind Plaintiff’s injuries.
19
           45.    As a direct and proximate result of Defendants’ unlawful conduct,
20
21   Plaintiff suffered emotional injuries, and other damages and losses as described
22
     herein entitling her to compensatory and special damages in amounts to be
23
24   determined at trial. As further result of the Defendants’ unlawful conduct, Plaintiff
25   is entitled to general damages in amounts to be established at trial.
26
           32.    In addition to compensatory, economic, consequential and special
27
28   damages, Plaintiff is entitled to punitive damages against Defendant Penzone



                                             -17-
                Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 18 of 19




 1   under 42 U.S.C. § 1983, in that Defendant Penzone acted maliciously, willfully or
 2
     with reckless or wanton disregard of the constitutional rights of Plaintiff.
 3
 4         46.                                                                                  Formatted: Indent: Left: 0.5", No bullets or numbering


 5
 6
                               DEMAND FOR TRIAL BY JURY
 7
 8
 9         Plaintiff hereby demands a trial by jury on all her claims, pursuant to the
10   U.S. Constitution’s Seventh Amendment and the Federal Rules of Civil
11
     Procedure Rule 38 (a,b).
12
13
                                    PRAYER FOR RELIEF
14
15
16         WHEREFORE, Plaintiff reserves the right to amend this Complaint at the
17   time of trial to include all items of damages not yet ascertained, prays judgment
18
     against the Defendants, and each of them, as follows:
19
20         1.     An order awarding Plaintiff actual and compensatory damages for
21
     violations of civil rights, disability discrimination and restitution in an amount
22
23   according to proof at time of trial;
24
           2.     An order awarding Plaintiff actual, punitive and compensatory
25
     damages in compensation for unlawful arrest and search and seizure, excessive
26
27   force, failure to intervene, conspiracy, disability discrimination and failure to train.
28




                                               -18-
                Case 2:19-cv-05834-ROS-DMF Document 33-1 Filed 07/25/20 Page 19 of 19




 1   Plaintiff does not seek punitive damages against Defendants City of Scottsdale
 2
     and Maricopa County;
 3
 4         3.     An order awarding Plaintiff’s reasonable attorney’s fees and costs;
 5
           4.     An order awarding Plaintiff prejudgment interest according to proof;
 6
     and
 7
 8
           5.     For such other and further relief as the Court deems just and proper.

 9
10         DATED this July 25, 2020 ANovember 19, 2019
11
12
13
14
                                           By: /s/ Elizabeth D. Tate
15                                         ______________________
16                                             Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28




                                             -19-
